DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 10-12 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more (See 2019 Update:  Eligibility Guidance).

Independent Claim 10 recites 4estimate performance of the battery when the first information received by the receiver is input to a model, the model having been learned to output second information about the performance of the battery at a certain point in time when the first information of the battery is input at the point in time [Mathematical Concepts – mathematical relationships; mathematical formulas or equations or mathematical calculation] [Mental Processes - concepts performed in the human mind (including an observation, evaluation, judgement, opinion)].
Independent Claim 11 recites estimating performance of the battery when the first information received by the receiver is input to a model, the model having been learned to output second information about the performance of the battery at a certain point in time when the first information of the battery is input at the point in time [Mathematical Concepts – mathematical relationships; mathematical formulas or equations or mathematical calculation] [Mental Processes - concepts performed in the human mind (including an observation, evaluation, judgement, opinion)].
Independent Claim 12 recites estimating performance of the battery when the first information received by the receiver is input to a model, the model having been learned to output second information about the performance of the battery at a certain point in time when the first information of the battery is input at the point in time [Mathematical Concepts – mathematical relationships; mathematical formulas or equations or mathematical calculation] [Mental Processes - concepts performed in the human mind (including an observation, evaluation, judgement, opinion)].
This judicial exception is not integrated into a practical application.  Limitations that are not indicative of integration into a practical application:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP § 2106.05(f)) (i.e. a receiver configured to receive; an estimator configured to);
Adding insignificant extra-solution activity to the judicial exception (see MPEP § 2106.05(g)) (i.e. receive first information about deterioration of a battery transmitted by a charging device configured to charge the battery removably mounted on an electric power device using electric power; by a computer comprising a receiver configured to); or
Generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP § 2106.05(h)) (i.e. information about deterioration of a battery transmitted by a charging device configured to charge the battery removably mounted on an electric power device using electric power). 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because looking at the additional elements as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  The additional elements simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 134 S. Ct. at 2359-60, 110 USPQ2d at 1984 (see MPEP § 2106.05(d)) (i.e. a receiver; an estimator; See Alice Corp., 134 S. Ct. at 2359-60, 110 USPQ2d at 1984 and cited references for evidence).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1, 2, 9-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PARK (US 2018/0203070).

With respect to Claim 1, PARK teaches:
a battery removably mounted on an electric power device using electric power (See Para 0004-0011, 0016-0024, 0063-0076, 0081-0089, 0129, 0130; See FIGS. 1-13); 
a charging device (See Para 0004-0011, 0016-0024, 0063-0076, 0081-0089, 0129, 0130; See FIGS. 1-13); and 
an estimation device (See Para 0004-0011, 0016-0024, 0063-0076, 0081-0089, 0129, 0130; See FIGS. 1-13), 
wherein the charging device comprises 
a charger configured to charge the battery (See Para 0004-0011, 0016-0024, 0063-0076, 0081-0089, 0129, 0130; See FIGS. 1-13); 
an acquirer configured to acquire first information about deterioration of the battery from the battery (See Para 0004-0011, 0016-0024, 0063-0076, 0081-0089, 0129, 0130; See FIGS. 1-13); and 
a transmitter configured to transmit the first information acquired by the acquirer (See Para 0004-0011, 0016-0024, 0063-0076, 0081-0089, 0129, 0130; See FIGS. 1-13), and 
wherein the estimation device comprises 
a receiver configured to receive the first information transmitted by the transmitter (See Para 0004-0011, 0016-0024, 0063-0076, 0081-0089, 0129, 0130; See FIGS. 1-13); and 
See Para 0004-0011, 0016-0024, 0063-0076, 0081-0089, 0129, 0130; See FIGS. 1-13).  

With respect to Claim 2, PARK teaches:
wherein 
the estimation device further comprises a learner configured to learn the model based on teacher data in which the second information of the battery at the point in time is associated with the first information of the battery at the point in time (See Para 0004-0011, 0016-0024, 0063-0076, 0081-0089, 0129, 0130; See FIGS. 1-13).  

With respect to Claim 9, PARK teaches:
a battery removably mounted on an electric power device using electric power (See Para 0004-0011, 0016-0024, 0063-0076, 0081-0089, 0129, 0130; See FIGS. 1-13); and 
an estimation device (See Para 0004-0011, 0016-0024, 0063-0076, 0081-0089, 0129, 0130; See FIGS. 1-13), 
wherein the battery comprises 
an acquirer configured to acquire first information about deterioration of the battery (See Para 0004-0011, 0016-0024, 0063-0076, 0081-0089, 0129, 0130; See FIGS. 1-13); and 
a transmitter configured to transmit the first information acquired by the acquirer (See Para 0004-0011, 0016-0024, 0063-0076, 0081-0089, 0129, 0130; See FIGS. 1-13), and 

a receiver configured to receive the first information transmitted by the transmitter (See Para 0004-0011, 0016-0024, 0063-0076, 0081-0089, 0129, 0130; See FIGS. 1-13); and 
an estimator configured to estimate performance of the battery when the first information received by the receiver is input to a model, the model having been learned to output second information about the performance of the battery at a certain point in time when the first information of the battery is input at the point in time (See Para 0004-0011, 0016-0024, 0063-0076, 0081-0089, 0129, 0130; See FIGS. 1-13).  

With respect to Claim 10, PARK teaches:
a receiver configured to receive first information about deterioration of a battery transmitted by a charging device configured to charge the battery removably mounted on an electric power device using electric power (See Para 0004-0011, 0016-0024, 0063-0076, 0081-0089, 0129, 0130; See FIGS. 1-13); and4
an estimator configured to estimate performance of the battery when the first information received by the receiver is input to a model, the model having been learned to output second information about the performance of the battery at a certain point in time when the first information of the battery is input at the point in time (See Para 0004-0011, 0016-0024, 0063-0076, 0081-0089, 0129, 0130; See FIGS. 1-13).  

With respect to Claim 11, PARK teaches:
estimating, by a computer comprising a receiver configured to receive first information about deterioration of a battery transmitted by a charging device configured to charge the battery See Para 0004-0011, 0016-0024, 0063-0076, 0081-0089, 0129, 0130; See FIGS. 1-13).  

With respect to Claim 12, PARK teaches:
estimating performance of the battery when the first information received by the receiver is input to a model, the model having been learned to output second information about the performance of the battery at a certain point in time when the first information of the battery is input at the point in time (See Para 0004-0011, 0016-0024, 0063-0076, 0081-0089, 0129, 0130; See FIGS. 1-13).  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 3-5, 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over PARK (US 2018/0203070) in view of YOU ET AL. (US 2016/0033582) (hereinafter “YOU”).

With respect to Claim 3, PARK teaches ALL THE LIMITATIONS OF THE PARENT CLAIMS.
However PARK is silent to the language of:
wherein 
the first information comprises at least one of the number of days elapsed after the battery was produced, an initial capacity of the battery, an initial resistance value of the battery, a histogram of a temperature of the battery, and a histogram of the remaining capacity of the battery.
YOU further teaches:
wherein 
the first information comprises at least one of the number of days elapsed after the battery was produced, an initial capacity of the battery, an initial resistance value of the battery, a histogram of a temperature of the battery, and a histogram of the remaining capacity of the battery (See Para 0033-0041, 0073-0095; See FIGS. 1-14).
It would have been obvious to one ordinary skill in the art, at the time before the effective filing date of the claimed invention, to modify PARK to include wherein the first information comprises at least one of the number of days elapsed after the battery was produced, an initial capacity of the battery, an initial resistance value of the battery, a histogram of a temperature of the battery, and a histogram of the remaining capacity of the battery.


With respect to Claim 4, PARK teaches ALL THE LIMITATIONS OF THE PARENT CLAIMS
However PARK is silent to the language of:
wherein 
the second information comprises one or both of a capacity of the battery at the time of measurement and a resistance value of the battery at the time of measurement.
YOU further teaches:
wherein 
the second information comprises one or both of a capacity of the battery at the time of measurement and a resistance value of the battery at the time of measurement (See Para 0033-0041, 0073-0095; See FIGS. 1-14).
It would have been obvious to one ordinary skill in the art, at the time before the effective filing date of the claimed invention, to modify PARK to include wherein the second information comprises one or both of a capacity of the battery at the time of measurement and a resistance value of the battery at the time of measurement.
One of ordinary skill in the art would have been motivated to modify PARK because it would be beneficial to improve battery parameter estimations.

With respect to Claim 5, PARK teaches ALL THE LIMITATIONS OF THE PARENT CLAIMS

wherein 
the first information comprises at least one of the number of days elapsed after the battery was produced, an initial capacity of the battery, an initial resistance value of the battery, a standard deviation and an average value in a temperature of the battery, and a standard deviation and an average value in the remaining capacity of the battery.
YOU further teaches:
wherein 
the first information comprises at least one of the number of days elapsed after the battery was produced, an initial capacity of the battery, an initial resistance value of the battery, a standard deviation and an average value in a temperature of the battery, and a standard deviation and an average value in the remaining capacity of the battery (See Para 0033-0041, 0073-0095; See FIGS. 1-14).
It would have been obvious to one ordinary skill in the art, at the time before the effective filing date of the claimed invention, to modify PARK to include wherein the first information comprises at least one of the number of days elapsed after the battery was produced, an initial capacity of the battery, an initial resistance value of the battery, a standard deviation and an average value in a temperature of the battery, and a standard deviation and an average value in the remaining capacity of the battery.
One of ordinary skill in the art would have been motivated to modify PARK because it would be beneficial to improve battery parameter estimations.

Claim 8, PARK teaches ALL THE LIMITATIONS OF THE PARENT CLAIMS
However PARK is silent to the language of:
wherein 
the second information comprises at least one of measured values of a capacity and a resistance value obtained by measuring the performance of the battery and time-series data of each of a voltage, an electric current, and a temperature when the battery is charged.
YOU further teaches:
wherein 
the second information comprises at least one of measured values of a capacity and a resistance value obtained by measuring the performance of the battery and time-series data of each of a voltage, an electric current, and a temperature when the battery is charged (See Para 0033-0041, 0073-0095; See FIGS. 1-14).
It would have been obvious to one ordinary skill in the art, at the time before the effective filing date of the claimed invention, to modify PARK to include wherein the second information comprises at least one of measured values of a capacity and a resistance value obtained by measuring the performance of the battery and time-series data of each of a voltage, an electric current, and a temperature when the battery is charged.
One of ordinary skill in the art would have been motivated to modify PARK because it would be beneficial to improve battery parameter estimations.

Claims 6, 7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over PARK (US 2018/0203070) in view of HATANAKA ET AL. (EP 0902521) (hereinafter “HATANAKA”).

With respect to Claim 6, PARK teaches ALL THE LIMITATIONS OF THE PARENT CLAIMS 
However PARK is silent to the language of:
wherein the acquirer of the charging device acquires the first information and the second information when the battery has been mounted on the charging device, and wherein the transmitter of the charging device transmits the first information and the second information acquired by the acquirer to the estimation device.
HATANAKA further teaches:
wherein the acquirer of the charging device acquires the first information and the second information when the battery has been mounted on the charging device, and wherein the transmitter of the charging device transmits the first information and the second information acquired by the acquirer to the estimation device (See Para 0001-0022; See FIGS. 1-10).
It would have been obvious to one ordinary skill in the art, at the time before the effective filing date of the claimed invention, to modify PARK to include wherein the acquirer of the charging device acquires the first information and the second information when the battery has been mounted on the charging device, and wherein the transmitter of the charging device transmits the first information and the second information acquired by the acquirer to the estimation device.


With respect to Claim 7, PARK teaches ALL THE LIMITATIONS OF THE PARENT CLAIMS.
However PARK is silent to the language of:
wherein the acquirer of the charging device acquires the first information and the second information for a period from the time when the battery is mounted on the charging device to the time when the battery is removed from the charging device, and 3wherein the transmitter of the charging device transmits the first information and the second information acquired by the acquirer to the estimation device.
HATANAKA further teaches:
wherein the acquirer of the charging device acquires the first information and the second information for a period from the time when the battery is mounted on the charging device to the time when the battery is removed from the charging device, and 3wherein the transmitter of the charging device transmits the first information and the second information acquired by the acquirer to the estimation device (See Para 0001-0022; See FIGS. 1-10).
It would have been obvious to one ordinary skill in the art, at the time before the effective filing date of the claimed invention, to modify PARK to include wherein the acquirer of the charging device acquires the first information and the second information for a period from the time when the battery is mounted on the charging device to the time when the battery is removed from the charging device, and 3wherein the transmitter of the charging device transmits the first information and the second information acquired by the acquirer to the estimation device.
.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
TANIGUCHI ET AL. (US 2004/027367) teaches INTERNAL CONDITION DETECTION SYSTEM FOR A CHARGE ACCUMULATING DEVICE;
KURIKI ET AL. (US 2020/0076223) teaches CHARGING CONTROL SYSTEM AND CHARGING CONTROL DEVICE;
MUKAITANI ET AL. (US 2014/0285156) teaches BATTERY-STATE MONITORING SYSTEM;
PARK (US 2016/0161567) teaches METHOD AND APPARATUS ESTIMIATING STATE OF BATTERY;
HONGO (US 2016/0356856) teaches METHOD FOR ASCERTAINING STGORAGE BATTERY STATE, STATE-ASCERTAINING SYSTEM, AND COMPUTER PROGRAM;
FUJITA ET AL. (US 2017/0263984) teaches STORAGE BATTERY EVALUATION DEVICE, STORAGE BATTERY, SOTRAGE BATTERY EVALUATION METHOD AND NON-TRANSITORY COMPTUER READABLE MEDIUM;
MIZUNO ET AL. (US 2006/0181245) teaches METHOD AND APPARATUS FOR DETECTING CHARGED STATE OF SECONDARY BATTERY BASED ON NEURAL NETWORK CALCULATION.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND NIMOX whose telephone number is (571)270-7272. The examiner can normally be reached Mon-Thu 9am-6pm | Fri 11am-3am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on (571)272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAYMOND NIMOX
Primary Examiner
Art Unit 2864



/RAYMOND L NIMOX/Primary Examiner, Art Unit 2864